Citation Nr: 0518000	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for heart disease, 
claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1978 to August 
1979.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Unfortunately, further development of the evidence is needed 
before the Board can decide the claim for service connection 
for heart disease, allegedly secondary to PTSD.  So this 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part concerning this 
claim.  The Board, however, will immediately decide her claim 
for PTSD.


FINDINGS OF FACT

1.  The evidence as a whole, including indications of 
behavioral changes, confirms the veteran was assaulted while 
in the military.  

2.  There is probative medical evidence of record indicating 
the veteran has PTSD from that assault in service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.304(f) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA notify the veteran of the type of 
evidence needed to substantiate her claim, including 
apprising her of whose specific responsibility - hers or 
VA's, it is for obtaining the supporting evidence.  The VCAA 
also requires that VA give her an opportunity to submit any 
relevant evidence in her possession, and that VA assist her 
in obtaining evidence necessary to substantiate her claim, 
but VA is not required to provide this assistance if there is 
no reasonable possibility that it would aid in substantiating 
the claim.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

During this appeal, 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 2002, to preclude denying a claim for 
service connection for PTSD based on an alleged personal 
assault in service unless the veteran was first notified of 
types of 
non-service records that might corroborate such a stressor 
and be given the opportunity to submit such evidence.  In 
this case, such notice and opportunity were given to the 
veteran.  In any event, the evidence that is available is 
sufficient to grant her claim, so the duty to notify has no 
bearing on the outcome of this claim.  Likewise, no further 
development is required to comply with the VCAA or the 
implementing regulations since this claim is being granted, 
regardless, so any additional development - even if 
requested - would be merely inconsequential.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
("Pelegrini II"); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  So the Board will proceed to 
address the merits of this claim for PTSD.

However, discussion of whether there has been compliance with 
the VCAA with respect to the claim for service connection for 
heart disease, secondary to the PTSD, will be deferred until 
completion of the development concerning that claim 
on remand.

Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a); see, too, Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998); Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As indicated in 38 C.F.R. § 3.304(f), service connection for 
PTSD, in particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:  

(3) If a PTSD claim is based on in-service 
personal assault, evidence from sources other than 
the veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of 
the stressor include, but are not limited to:  a 
request for a transfer to another military duty 
assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.   

Analysis

The veteran's military medical and personnel records do not 
mention an assault, but she has steadfastly maintained that 
she was sexually assaulted during service.  She also says 
that, subsequently, when transferred to another military 
post at her request because of that assault, her military 
supervisor then sexually manipulated her.  She contends 
that, following the assault, she sought treatment for a 
variety of complaints and her performance of her duties 
steadily declined, such that she eventually received an 
early discharge.



The veteran's service medical records (SMRs) reveal that she 
began having problems in about December 1978, so about 3 
months after she started serving on active duty.  She had 
what were described as a variety of somatic complaints, and 
in particular she complained of chest pain.  She was 
hospitalized several times from January to February 1979, 
including at Walter Reed Army Hospital for chest pain.  But 
after objective clinical evaluation and workup, doctors 
concluded there was no organic basis for her complaint.

Other records from service, though, show the veteran 
underwent individual counseling from January to June 1979.  
A January 1979 report of this counseling indicates she was 
having difficulty coping with stress from her home, family, 
and money problems.  But the report also states she had 
stress on her job due to coarse language of male 
crewmembers.  She has stated this particular abuse was in 
response to her having unofficially complained of having 
been assaulted.

A May 1979 report of a mental status evaluation indicates 
the veteran had a long history of somatic complaints, 
primarily chest pain, and had a strong desire to be 
discharged from the military.  It was believed she did not 
have any bona fide psychiatric disease, and the impression 
was that she was immature and had a dependent personality 
and, therefore, should be separated from service because of 
unsuitability.  She subsequently was discharged from the 
military in August 1979.

The veteran has also stated that following military service 
her personal life was in upheaval, including having abused 
alcohol as a form of self-medication.  The earliest 
evidence, after service, that she sought psychiatric 
treatment is in 1999.

Lauri Fairbanks-Doane, D.O., reported in September 2004 that 
she had treated the veteran in 1999 and the diagnoses were 
PTSD, anxiety, and depression.  Dr. Fairbanks indicated 
these psychiatric disorders were the direct result of the 
abusive experiences the veteran had in service, including 
multiple sexual abuses.



In August 2000 a friend of the veteran reported that the 
veteran had related to her the incident of having been 
sexually assaulted during service and the subsequent 
problems this had caused in her personal life.  Another 
acquaintance, who is a nurse, further corroborated this in 
August 2000 - stating the veteran continued to have 
numerous psychiatric problems, including distrust of others, 
difficulty with intimacy, nightmares, alcohol abuse, and 
flashbacks.

Yet another acquaintance stated in August 2000 that she had 
helped the veteran seek treatment in Alcoholics Anonymous 
and counseling at a rape crisis center.  But according to 
her, the veteran still has nightmares.

In January 2001, a Clinical Social Worker (CSW) reported 
having treated the veteran since November 1999.  The 
relevant diagnoses were alcohol dependence (in remission), 
dysthymic disorder, personality disorder, and PTSD.

Another CSW reported in January 2004 that the veteran had 
symptoms of agitation, anxiety, and sleep disturbance from 
nightmares due to life-threatening situations and betrayals.  
Specifically listed was a rape attempt in service that 
reportedly had completely altered her life.

Also on file is an April 2000 report of an extensive and in-
depth psychological evaluation by a private psychologist.  
Several different psychological tests were administered.  
The veteran reported having PTSD and depression due to being 
sexually assaulted during service.  After service she had 
been sexually molested by a chiropractor (although other 
evidence on file suggests this may not have been an actual 
molestation, but instead a flashback).  Reportedly, one of 
the more viable diagnoses following psychological testing 
was PTSD.  In summary, the testing clearly supported a 
diagnosis of PTSD as a result of trauma she had experienced 
during service.



It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  But in YR v. West, 11 Vet. App. 393 (1998), 
the Court clarified these quoted categorical statements were 
made in the context of discussing PTSD diagnoses other than 
those arising from a personal assault.

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. 
West, 11 Vet. App. 393, 399 (1998).  

The comments contained in the publication of the final 
version of § 3.304(f) state, in part, that "... a 
determination as to whether a stressor occurred is a factual 
question that must be resolved by VA adjudicators.  
Nonetheless, an opinion from an appropriate medical or 
mental health professional could be helpful in making that 
determination.  Such an opinion could corroborate the 
claimant's account of the stressor incident.  In certain 
cases, the opinion of such a professional could help 
interpret the evidence so that the VA decisionmaker can 
better understand it.  Opinions given by such professionals 
are not binding upon VA, but instead are weighed along with 
all the evidence provided."  67 Fed.Reg. 10330 
(March 7, 2002) (publication of the final version of 
38 C.F.R. § 3.304(f)(3)).  

"In diagnosing PTSD, doctors typically rely on the 
unverified stressor information provided by the patient.  
Therefore, a doctor's recitation of a veteran-patient's 
statements is no more probative than the veteran-patient's 
statements made to VA.  [Consequently], VA is not required 
to accept a doctor's diagnosis of PTSD due to a personal 
assault as proof that the stressor occurred or that the PTSD 
is service connected.  If, however, VA finds that a doctor's 
diagnosis of PTSD due to a personal assault is ... 'competent 
and credible' and there is no evidence to the contrary in 
the record, in all likelihood, such an opinion would 
constitute competent medical evidence."  67 Fed.Reg. 10330, 
10330 - 31 (March 7, 2002) (publication of the final version 
of 38 C.F.R. § 3.304(f)(3)).  

Here, all the medical opinions on file are to the effect 
that the veteran has PTSD due to a sexual assault in 
service.  There is no countervailing, or contrary, 
medical opinion suggesting otherwise.  So the dispositive 
issue centers on the probative value of this evidence with 
respect to the actual occurrence of the assault.

Given the veteran's rather sudden development of symptoms of 
a psychiatric nature during service - albeit thought to 
only be somatic complaints, the rapid decline in her 
performance of her duties and responsibilities 
contemporaneous to that, and, at a minimum, the verbal abuse 
she complained of during service, as well as the consistency 
of the history she has related since service, taken together 
with further evidence of behavioral changes immediately 
after service, in the form of alcohol abuse, the Board 
concludes the evidence is in equipoise concerning whether 
she was assaulted in service as alleged.  And she is given 
the benefit of the doubt that she was.  38 C.F.R. § 3.102.

Accordingly, since there also is probative medical evidence 
confirming the veteran currently has PTSD and, of equal or 
even greater significance, that she acquired this 
psychiatric condition as a result of the assault in service, 
service connection for PTSD is warranted.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).




ORDER

The claim for service connection for PTSD is granted.


REMAND

The veteran initially filed a claim for, in part, service 
connection for a heart condition in 1979 - which at the time 
she alleged was incurred during service.  The RO notified her 
in February 1980 that her chest pains during service were 
apparently acute and transitory, responded to treatment, and 
therefore did not cause chronic residual disability.  No such 
residuals were recorded in the report of her military 
separation examination.  She also was told that no further 
action would be taken unless she submitted evidence 
confirming she now had residuals of heart disease that had 
existed since her discharge from service.  See 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (discussing what type of evidence is needed to prove 
chronicity of disease or injury in service or continuity of 
symptomatology after service).  The RO, however, did not 
inform her of her appellate rights when notifying her of that 
decision.  When a veteran does not receive timely notice 
following a denial, the 1-year statutory period for timely 
appealing a decision does not begin to accrue.  Rather, it is 
tolled until she receives the requisite notice.  See Best v. 
Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to 
become final and binding on a veteran, she must first receive 
written notification of the decision); see also Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 
Vet. App. 518 (1994) (where an appellant never received 
proper notification of a decision denying her claim, the 
usual one-year limit for timely appealing the decision does 
not begin to accrue (i.e., "run")).  The written notification 
also must explain the reasons and bases for the decision 
and apprise the veteran of her procedural and appellate 
rights, in the event she disagrees with the decision and 
elects to appeal.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 
3.103, 19.25.



When, though, the veteran did not respond to the RO's request 
for this additional supporting information, the RO determined 
under 38 C.F.R. § 3.158 that she had abandoned her claim.  
"Furthermore, this regulation requires no further action by 
the VARO until a new claim is received.  Once a claim has 
been abandoned under 38 C.F.R. § 3.158, [VA] need not advise 
a claimant of [her] appellate rights."  Hurd v. West, 13 
Vet. App. 449, 452 (2000).  

In her present appeal, the veteran is seeking service 
connection for heart disease solely on the basis that it is 
secondary to her now service-connected PTSD.  This is a new 
claim, as it alleges a different basis of entitlement.  Cf. 
Spencer v. Brown, 4 Vet. App. 283 (1993).  Although the 
veteran complained of chest pain during service, and there is 
some evidence that a murmur was detected while she was 
on active duty in the military, the actual existence of heart 
disease is not shown during service or within the one-year 
presumptive period following her discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

But in a claim, as here, for secondary service connection, 
the actual presence of the disability during service (or even 
within the presumptive period after service) is not required.  
Rather, all that need be proven is that the veteran now has 
the disability and that it is proximately due to or the 
result of her just recently service-connected PTSD.  38 
C.F.R. § 3.310(a).  Also, 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a) permit secondary service connection if there is 
probative medical evidence indicating the heart disease has 
been chronically aggravated by the PTSD, but in this latter 
situation compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

There is evidence on file that the veteran, at some point in 
time after she was discharged from the military, received 
Worker's Compensation.  It is unclear, though, whether this 
was in any manner related to her alleged heart disease.  
So this matter must be clarified, and if heart disease indeed 
played a role, then records pertaining to this award must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

A review of the claims file also suggests the veteran may 
have received relevant VA treatment.  As VA has notice of the 
possible existence of such records and their possible 
relevance to this appeal, they must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and 38 C.F.R. § 3.159(c)(2) 
(2004).

As well, records show the veteran may have sought or received 
still additional treatment for heart disease from private 
doctors - that is, since the most recent clinical evidence 
in September 2004 that is on file.  So she should be given 
the opportunity to ensure that all of her relevant private 
clinical records have been obtained.

Besides this, a VA examination would help to clarify whether 
the veteran now has heart disease and, if she does, its' 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim for heart disease is remanded to the 
RO (via the AMC) for the following development and 
consideration:

1.  Contact the veteran and request that she 
state whether she has received any treatment, 
evaluation or hospitalization from VA since 
service for heart disease.  If she has, request 
that she provide the approximate dates of such 
treatment and the names of the facilities where 
she received the treatment.  Then obtain these 
records.  If attempts to obtain them are 
unsuccessful, notify the veteran in accordance 
with the VCAA.

2.  Also ask the veteran to clarify whether all 
of her relevant private clinical records are on 
file.  And with respect to any such records that 
are not on file, request that she complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in her possession that she has 
not previously submitted.

3.  As well, request that the veteran provide all 
identifying information concerning any Worker's 
Compensation claims she has filed since her 
discharge from the military in August 1979, 
including the claim number or other identifying 
information as well as all clinical sources 
involved in treatment or evaluation relevant to 
such claim.  Obtain any worker's compensation 
decision and all associated records. 

4.  Schedule the veteran for an appropriate VA 
examination to obtain a medical opinion indicating 
whether it is at least as likely as not (i.e., 50 
percent or greater probability) that any heart 
disease she currently has is proximately due to or 
the result of her PTSD.  (Note:  this includes 
indicating whether it is at least as likely as not 
that her PTSD has chronically aggravated any 
current heart disease, but only to the extent 
above and beyond the level of impairment existing 
prior to the aggravation.

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information in 
response to the questions posed, take corrective 
action.  38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  Then readjudicate the claim for service 
connection for heart disease - secondary to the 
PTSD - in light of any additional evidence 
obtained.  If the benefit sought remains denied, 
prepare a Supplemental Statement of the Case 
(SSOC) and send it to the veteran and her 
representative.  Give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  She has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


